Citation Nr: 1451106	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  04-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to February 2, 2005. 

2.  Entitlement to an increased evaluation in excess of 20 percent for chondromalacia of the right patella with degenerative changes. 

3.  Entitlement to an increased evaluation in excess of 10 percent for chondromalacia of the left patella. 

4.  Entitlement to an award of a total (100 percent) disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to February 2, 2005.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to July 1973. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted an increased evaluation from 30 percent to 50 percent for PTSD, granted an increased evaluation from 10 percent to 20 percent for chondromalacia of the right patella, and denied an evaluation in excess of 10 percent for chondromalacia of the left patella.  The Veteran perfected a timely appeal of those determinations.

In a September 2004 rating decision, the RO separated the Veteran's 20 percent disability rating for his right knee into two separate ratings.  Specifically, the Veteran was assigned a 10 percent rating for his chondromalacia of the right patella with instability and a 10 percent rating for his degenerative arthritis of the right knee.  For purposes of this appeal, the Board will consider these separate ratings as one 20 percent disability rating for the Veteran's right knee.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2007.  A transcript of this proceeding has been associated with the claims file.

By rating decision dated in September 2008, the RO increased the Veteran's PTSD rating to 100 percent disabling effective July 23, 2008.  The RO issued another rating decision in August 2012, which increased the rating for the PTSD rating to 70 percent disabling, effective April 30, 2002, the date of the Veteran's increased rating claim.  The RO also assigned a 100 percent disability rating for the PTSD, effective from February 2, 2005.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2007, March 2010, and November 2012 the Board remanded these claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  While the May 2007 remand included the issue of entitlement to service connection for diabetes mellitus, the Board notes that, by rating decision dated in August 2009, the RO granted service connection for diabetes mellitus.  As such, this issue is no longer before the Board.   

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  A review of the documents in VBMS reveals VA treatment records dated from June 2007 through June 2014.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

With regard to all issues on appeal, a review of the claims file shows that there are outstanding records pertinent to the issues on appeal which have not yet been associated.  Specifically, a review of the record shows that the Veteran has been in receipt of disability retirement through his former employer, Hays State Prison, since February 2005.  In January 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in order for VA to obtain records from Employees' Retirement System.  While review of the claims file includes a December 2004 private psychiatric examination report from Dr. S.S. done in connection with the Veteran's claim for disability retirement through the Employees' Retirement System of Georgia, the claims file does not include any other records pertaining to this claim.  Significantly, in January 2011 correspondence, the Veteran explained that he underwent another examination by Dr. J.C. in 2007 in connection with his claim for disability retirement through Employees' Retirement System and that, while he was unable to obtain a copy of the 2007 examination report through Dr. J.C.'s office, the results of this examination were sent to Employees' Retirement System.  Unfortunately, neither the 2007 report from Dr. J.C., nor any other records from Employees' Retirement System have been obtained and, it appears, that the RO has not yet made an attempt to obtain such records.  As such, on remand, the RO should attempt to obtain such records.   	

Furthermore, the record includes a June 1998 treatment record from Dr. D.G.L. which shows that the Veteran injured his knees while at work.  Significantly, this record was cc'd to "Worker's Comp."  While this record is dated prior to the appeal period beginning April 30, 2002, the Board finds that there may be outstanding records from Worker's Compensation regarding the Veteran's bilateral knee disorders.   

Also, in April 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in order for VA to obtain records from	Floyd Behavioral Health Center.  Specifically, the Veteran wrote that he worked for this health center part time but was released from his position as a mental health evaluator due to his inability to handle the job.  The RO requested such records in April 2010 but in May 2010 received a negative response, indicating that there were no "admissions" for the Veteran.  However, the Veteran does not contend that he was ever admitted at Floyd Behavioral Health Center, rather that he was employed there but had to leave this job.  Subsequently, in January 2012, the RO wrote the Veteran and asked that he submit a new authorization form to obtain records from Hays State Prison and Floyd Medical Center.  While the Veteran failed to respond to this request, given the need to remand this case for other reasons, another attempt should be made to obtain the Veteran's employment records.  

With regard to the PTSD issue, as above, the Veteran's PTSD is rated as 70 percent disabling from April 30, 2002 through February 2, 2005 and 100 percent disabling beginning February 2, 2005.  The basis for the February 2, 2005 assignment of a 100 percent disability rating for his PTSD appears to be the date that he was awarded disability retirement through Employees' Retirement System of Georgia.  However, a review of the record reveals evidence showing that the Veteran was found to be unemployable in December 2004 but also worked part time at another position through September 2006.  

Specifically, in the December 2004 private psychiatric evaluation report from Dr. S.S., it was noted that the Veteran was "disabled for the job held."  The examiner noted that the Veteran's "paranoia, PTSD and irritability are causing him a great deal of difficulty and disable him to work in the present locked facility in an overwhelming environment."  The examiner noted that the Veteran was "unable to perform any of his job duties" and that he could not "return to work because he needs to be out of that system totally because of the lack of confidence in his boss, his own paranoia, his own worries about attacking or being attacked and his anxiety and hallucinatory experiences while working in a locked up situation."  The examiner concluded that the Veteran "needs to be retired and get serious therapy to help with his PTSD and his depression."  While it appears that the Veteran ceased full time employment in February 2005, a July 2008 VA knees examination shows that the Veteran subsequently took a part-time job as a mental health assistant and worked in this position until September 2006.  

Also, while a July 2008 VA examiner wrote that the Veteran had total occupational and social impairment due to signs and symptoms of PTSD, this examiner subsequently reexamined the Veteran in July 2010 and wrote that although it was formerly her opinion that the Veteran experienced total occupational and social impairment due to mental disorder signs and symptoms, "it appears at this time more likely that there is reduced reliability due to mental disorder signs and symptoms."
		
In view of the disparity of dates and opinions regarding when the Veteran was able to work due to his PTSD, a retrospective opinion regarding the severity of the Veteran's PTSD, from the date the Veteran filed his claim for an increased rating on April 30, 2002, would be helpful in resolving the increased rating claim on appeal.  Specifically, the examiner should opine whether the Veteran met the criteria for a higher rating for her PTSD any earlier, or later, than February 2, 2005.  

With regard to the right knee, in September 2011 correspondence, the Veteran indicated that he was being scheduled at a VA facility in the near future for total replacement of the right knee.  Furthermore, January and March 2012 VA treatment records also show that the Veteran was considering a knee replacement due to chronic right knee pain.  However, available VA treatment records dated through June 2014 do not show that the Veteran ever underwent right knee replacement.  Given the need to remand this issue for other reasons, an attempt should be made to determine whether the Veteran underwent a right knee replacement and, if so, obtain such records.  

Furthermore, the Veteran was last afforded a VA examination with regard to his knees in June 2010.  Subsequently, in a March 2012 VA treatment record it was noted that the Veteran's right knee pain had worsened over the past year.  Furthermore, the Veteran has argued throughout this appeal that his left knee disorder is affected by his right knee disorder.  As such, the Board finds that new VA examinations are needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected connected bilateral knee disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also, potentially pertinent to all claims on appeal, it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from through June 2014, but there are no treatment records dated after June 2014.  On remand, the AOJ should obtain any outstanding VA treatment records since June 2014.  

Finally, the Veteran is seeking an effective date earlier than February 2, 2005 for his TDIU.  However, the Board finds that the remanded increased rating claims are inextricably intertwined with the effective date issue.  Therefore, the Board may not properly review the Veteran's effective date claim until the AOJ develops and adjudicates the Veteran's remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining treatment records from Employees' Retirement System of Georgia, Hays State Prison (to include any Worker's Compensation records), and Floyd Behavioral Health Center as well as any records regarding a right knee replacement surgery and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing any necessary authorization from him, obtain records from such entities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Request all outstanding VA treatment records dated from June 2014 through the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's PTSD during the period from April 30, 2002 to the present. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

To the extent possible, the examiner should render a retrospective opinion regarding the severity of the Veteran's PTSD, from the date the Veteran filed a claim for an increased rating on April 30, 2002.  Specifically, the examiner should opine whether the Veteran met the criteria for a higher rating for his PTSD any earlier or later than February 2, 2005.  

In rendering the requested opinion for the periods in question, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question, to include the following:  

(a) the December 2004 private psychiatric evaluation report from Dr. S.S., in which it was noted that the Veteran was unable to continue working at his present job due to his psychiatric disorder, (b) the July 2008 VA knees examination report showing that the Veteran subsequently took a part-time job as a mental health assistant and worked in this position until September 2006. (c) the July 2008 VA psychiatric examination report in which the examiner wrote that the Veteran had total occupational and social impairment due to signs and symptoms of PTSD, and (d) the July 2010 VA psychiatric examination report in which the July 2010 VA examiner wrote that although it was formerly her opinion that the Veteran experienced total occupational and social impairment due to mental disorder signs and symptoms, "it appears at this time more likely that there is reduced reliability due to mental disorder signs and symptoms."  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his bilateral knee disorders, by appropriate medical professionals,  at a VA medical facility. 

The content of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should conduct range of motion testing of each knee (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in either knee. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



